GRAHAM V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-064-CR





PAUL GRAHAM	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 7 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On February 3, 2005, Paul Graham pled nolo contendere to the misdemeanor offense of driving while intoxicated and, pursuant to a plea bargain agreement, was sentenced to an $800 fine and 120 days’ confinement, probated for two years.
(footnote: 2)  On March 4, 2005, the trial court entered its certification of Appellant’s right to appeal in accordance with Rule 25.2(a)(2).  
See
 
Tex. R. App. P.
 25.2(a)(2).  The certification states that this “is a plea-bargain case, and the defendant has NO right of appeal.”

On March 2, 2005, Appellant filed a notice of appeal.  On March 8, 2005, we notified Appellant that the certification indicating he had no right to appeal had been filed in this court and that this appeal would be dismissed unless Appellant or any party desiring to continue the appeal filed with the court a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 25.2(d), 44.3.  No response has been filed.

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial or after getting the trial court’s permission to appeal.  
See
 
Tex. R. App. P.
 25.2(a)(2)(A)-(B).  According to the trial court’s certification, neither of these circumstances apply because it states that there is no right of appeal.





Because Appellant has no right to appeal, we dismiss the appeal.  
See
 
Tex. R. App. P.
 43.2(f).

PER CURIAM



PANEL D:  HOLMAN, GARDNER, AND WALKER, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  April 14, 2005

FOOTNOTES
1:Tex. R. App. P.
 47.4.


2:The trial court’s judgment does not reflect the existence of a plea bargain agreement.  However, the record contains a document titled “Waiver of jury trial - Waiver of ten days to prepare for trial - Court’s admonishment - Waiver of pre-sentence report and plea agreement.”  This document was signed by Appellant and his attorney on the day of trial and reflects an agreed recommendation of an $800 fine and 120 days’ confinement, probated for two years.